DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
	Acknowledgment is made of Amendment filed August 20, 2022.  Claims 1-2 are amended.  Claims 1-9 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, in claim 1, lines 15-16, Applicant recites that the first barrel is made from “an opaque material”.  However, the disclosure as originally filed repeatedly describes the first barrel 10 as being made from “a non-opaque material” (see Applicant’s specification, at least paragraphs [0010] and [0035] and original claim 1).  Moreover, the first barrel 10 is described as having light guide ripples 13 and decorative ripples 14 which receives the light rays from lamp beads 41 and projects the rays to achieve the desired illumination effect of the flowerpot (see paragraphs [0038]-[0039]).   Thus the first barrel must be “non-opaque” to allow for transmission of the light rays.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2-9 are rejected under this provision at least based on their dependency on claim 1.  







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019/0219260).
Regarding claim 1, Wang discloses an illuminant flowerpot comprising a first barrel 2, a second barrel 3 and a light source (at least 41,42,46; also note additional lamp beads 44 in Figure 9), wherein the first barrel is provided with a first bottom plate 4 and a first circumferential side plate, and the first bottom and the first circumferential side plate enclose a first accommodation cavity opened upwards; an inner side surface of the first circumferential side plate is circumferentially provided with a light guide ripple 7 (see embodiment of Fig. 9)  the second barrel 3 is provided with a second bottom plate (see Figs. 3-4) and a second circumferential side plate, and the second bottom plate and the second circumferential side plate enclose a second accommodation cavity opened upwards; the second barrel 3 is accommodated in the first accommodation cavity, a mounting gap is kept between the second bottom plate and the first bottom plate, and a light guide gap is kept between the second circumferential side plate and the first circumferential side plate; and the light source is arranged in a communication part of the mounting gap and the light guide gap (see at least Figs. 2 and 9 which illustrates the light sources on the edge of the bottom plate coinciding with a communication part of the mounting and light guide gaps), and the first barrel 2 is made from a non-opaque material (see at least Figures 1-10 and Abstract and paragraphs [0004]-[0025]).
Regarding claim 2, a PCB 41 in Wang and several lamp beads 42,46 circumferentially arranged on the PCB are arranged in the mounting gap, and the several lamp beads form the light source (see at least Figures 1-4 and 9 and para [0019]).
Regarding claim 4, a bottom end of the first circumferential side plate 2 in Wang is connected to the first bottom plate 4, and an included angle between an inner wall surface of the first circumferential side plate and the first bottom plate ranges from 90 degrees and 120 degrees (see at least Figure 3).  
Regarding claim 5, an outer side surface 22 of the first circumferential side plate is circumferentially provided with a decorative ripple 23 (see at least Figures 2, 4 and 9 and paragraphs [0020] and [0024]).  
Regarding claim 6, a landing edge 52 in Wang extends circumferentially towards the outer side at an upper end of the second circumferential side plate 3; and a baffle ring 36 extends circumferentially towards the outer side at an upper end of the first circumferential side plate 2, and when the second barrel 3 is accommodated in the first accommodation cavity, the landing edge 52 and the baffle ring 36 are connected in a clamped manner (see at least Figures 5-6 and paragraphs [0022]-[0023]).  
Regarding claim 8, the first bottom plate 4 in Wang is provided with a mounting compartment 43 for mounting a battery E upwards in a concave manner (see at least Figure 3 and para [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0219260).
Regarding claim 3, Wang generally teaches that the emitted light from light beads 42,44,46 can change color (see at least paras [0019], [0021] and [0024]), but does not specifically teach that they be RGB beads.  However RGB lamp beads are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the lamp beads in Wang be RGB in order to achieve the stated objective of providing color changing and flashing for the desired aesthetic effect.  
Regarding claim 7, Wang generally teaches that flowers can be provided in the contained (see at least Figure 4), but does not specifically teach that the second bottom plate include a water outlet pipe extending to the outer side of the first barrel 2.  However water outlet pipes are common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a water outlet pipe from the second bottom plate of the second barrel 3 in Wang to the outer side of the first barrel 3 in order to easily and conveniently drain old water from the second barrel 3 when using the container for a flower arrangement as taught in Figure 4 and paragraph [0021].  
Regarding claim 9, Applicant recites that the lower side of the first bottom plate is “selectively provided” with a silica gel foot pad, thus Applicant is not positively claiming a silica gel foot pad and is only reciting that the bottom plate is selectively or optionally provided with a pad.  Thus, the recitation is given no patentable weight.  Examiner nonetheless submits that silica gel foot pads for containers are well-known in the art (Official Notice), and submits that it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a silica gel foot pad on the bottom plate in order to prevent scratching of a surface while providing a secure attachment between the container 2 and the surface.  

Response to Arguments
Applicant's arguments filed August 20, 2022 have been fully considered but they are not persuasive.  As set forth above, Examiner submits that Applicant’s amendment introduces new matter into amended claim 1.  Additionally, Examiner respectfully disagrees with Applicant’s submission that a light source in Wang is not “arranged in the communication part of the mounting gap and the light guide gap”.  Examiner respectfully directs Applicant to at least Figures 2 and 9 which illustrate the light sources (42,44,46) along the outer circumference of the bottom plate, thus coinciding with a communication part of the mounting gap and the light guide gap.  Additionally, the embodiment in Figure 9 of Wang illustrates optic 7 which is circumferentially arranged on an inner side surface of the first circumferential side surface of the first circumferential side plate and guides light, thus is reasonably interpreted as “a light guide ripple”.  Accordingly, the rejections set forth in the previous Office Action are maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875